Citation Nr: 1514997	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability (claimed as joint pain due to undiagnosed illness).

2.  Entitlement to service connection for a right knee disability (claimed as joint pain due to undiagnosed illness).


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to February 1992, including service in Southwest Asia.  The Veteran was awarded the Combat Infantryman Badge and the Southwest Asia Service Medal with two bronze service stars, among other decorations, for this service.  He has confirmed service in the Southwest Asia theater of operations from September 1990 until March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision issued by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  This decision, in pertinent part, denied service connection for joint pain due to undiagnosed illness.  In particular, the August 2010 decision found that the Veteran's bilateral elbow, knee, and Achilles tendon pain were not service-connected.

This case has come before the Board once previously.  In December 2013, the Board ordered remand to obtain a new VA examiner opinion.  The examiner was instructed to indicate whether or not the Veteran's elbow, knee, and Achilles tendon complaints were attributable to known clinical diagnoses; if so, the examiner was further instructed to opine upon the etiology of these diagnoses, and their connection to military service.

A May 2014 rating decision granted service connection for bilateral elbow olecranon spur with degenerative joint disease, and also granted service connection for a bilateral Achilles tendon condition.  However, the May 2014 supplemental statement of the case continued denial of service connection for joint pains (to include bilateral knee pain) due to undiagnosed illness. 

The Board notes that Veteran's September 2009 application for compensation benefits stated that he had "some joint pains," but did not identify the joints involved.  In correspondence of October 2009, the RO requested that the Veteran identify this disability with greater specificity.  The Veteran responded with an October 2009 letter stating that his joint pain was an undiagnosed illness, which made walking, running, and putting pressure on a steering wheel difficult at times.  Specific joints or body systems were not identified.  However, the Veteran has articulated no objection to the view of the RO or the Board that the body parts involved in the instant claim are the knees, elbows, and Achilles tendons.  The August 2010 rating decision, April 2012 statement of the case, December 2013 Board decision, May 2014 supplemental statement of the case, and the May 2014 rating decision, all clearly articulated that the body systems under consideration were the knees, elbows, and Achilles tendons.  

Further, the Veteran's June 2012 substantive appeal to the Board did not indicate that he wished to appeal all issues listed in the April 2012 statement of the case; rather, the Veteran indicated that he wished only to appeal the determinations regarding "tenderness/swelling around the knee" and "tenderness/swelling of the Achilles tendon or tendon bursa."

Service connection for the Veteran's bilateral elbow and Achilles tendon conditions was granted in the May 2014 rating decision, and these issues are not before the Board.  The Board concludes that the sole issues remaining before it are entitlement to service connection for disabilities of the left and right knee.

As discussed further below, the Board concludes that an additional remand is required before the issue of entitlement to service connection for a left knee disability can be adjudicated, as the agency of original jurisdiction (AOJ) has not fully complied with the Board's directives in its December 2013 remand order.  Such compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a disability of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has presented credible complaints of right knee pain, which first manifested during his active service in Southwest Asia, has existed for more than six months, is not attributable to a known clinical diagnosis, and is causally related to his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness manifested as right knee pain have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a right knee disability.  Such action represents a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran asserts entitlement to service connection for a right knee disability.  Specifically, he contends that his knee condition began during his service in the Persian Gulf War and is a result of an undiagnosed condition.  See September 2009 application, October 2009 Statement, August 2010 NOD, and June 2012 Substantive Appeal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

As noted in the Introduction, the Veteran served in combat and the provisions of 38 U.S.C.A. § 1154 (b) apply.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis (including of the knee), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (a) an undiagnosed illness; or (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; or (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon review of the Veteran's service treatment record, the Board notes that treatment for left knee pain was recorded in June and August of 1989; left knee treatment is discussed further in the remand portion of this order.  The service treatment record does not contain in-service complaints of right knee pain.  On enlistment examination in October 1986, the Veteran denied a history of joint pain or impaired use of arms, legs, hands, or feet. In his September 2009 claim, the Veteran denied that he had been given a physical examination on separation from military service, and no separation examination appears in the file.  

The Board has considered whether the Veteran's assertion that his right knee condition was incurred when deployed in Iraq should be conceded based on this having occurred during combat, pursuant to 38 U.S.C.A. § 1154(b).  In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in such service. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  

In this case, the Veteran has confirmed service in Southwest Asia from September 1990 until March 1991 and the Veteran's DD-214 further establishes that the Veteran engaged in combat.  The Veteran has asserted that his joint pain (including right knee pain) was caused by an undiagnosed illness from his service in the Persian Gulf.  In the alternative, the Veteran has asserted that marching and carrying heavy equipment during his service in the Persian Gulf caused his joint pain.  However, the record does not reflect, and the Veteran has not asserted, any event or injury related to combat service itself that purportedly was the onset of his right knee disability.  The record reflects that the Veteran has engaged in combat, and the Veteran asserts that he developed his joint condition (including his right knee disability) while serving in a combat zone.  The Veteran has not clearly asserted, however, that his right knee condition was developed during his combat service (as opposed to non-combat service in a combat zone).

Nonetheless, the Board credits the Veteran's assertion that he began to experience right knee pain during Operation Desert Storm.  The Veteran is competent to report the onset of pain in his knee during military service, as this is a symptom a lay person can observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board considers it plausible than an infantryman may decline to seek treatment for knee pain while deployed to a combat zone, even if not engaged in combat at the time pain developed.  38 U.S.C.A. § 1154(a)(explaining consideration must be given to the places, types and circumstances of his service).

The Veteran was first afforded a VA examination in May 2010.  At this examination, the Veteran reported pain in his knees, elbows, and Achilles tendon bilaterally, with no flare-ups of joint disease.  On examination, no symptoms were found in the right and left lower extremities.  No assistive aids were noted.  

In the May 2010 VA joint examination report, the Veteran's knees were noted to be anatomically normal, with no tenderness, swelling, or restriction of flexion or extension.  Laxity was not observed, and the Veteran's ambulation showed no appearance of discomfort.  The Veteran denied current knee symptoms, save for an achy feeling bilaterally in cold weather, with some swelling.  The Veteran did not report other symptoms of inflammatory joint disease, including instability, locking, or swelling.  Per the examiner, the Veteran did not report "true flare-ups."  The examiner noted that swelling was not observed on examination, and the Veteran denied taking medication for knee swelling.

Associated May 2010 imaging of the left knee showed status-post ACL repair, status-post ACL repair, with minimal degenerative spurring involving the patella, and no other abnormalities.  No abnormalities were found in imaging of the right knee.  The VA joint examination found that the Veteran's knees were normal bilaterally on examination, save for status-post ACL repair in the left knee.  Mechanical and symptomatic indications of inflammatory disease were noted to be absent.  The Veteran's bilateral knee condition was found, therefore, not to be caused by or a result of military service.

In his June 2012 substantive appeal to the Board, the Veteran indicated that no knee swelling had been observed at the May 2010 VA examination because he had engaged in in no activity that morning prior to examination.  The Veteran stated that on most mornings, he must massage his legs from the knees down to his heels for thirty minutes before he could leave his bed, due to sharp leg and knee pain, and also used a compression sleeve to manage his pain.  

At the January 2014 VA examination, the Veteran indicated that he had experienced bilateral knee pain during Operation Desert Storm, but did not seek medical attention in-service, and currently had pain and swelling in both knees in the morning.  The Veteran also indicated that he had experienced a left knee ACL injury in 2005, during training related to his work as a Federal agent.  Per the examiner, the Veteran did not have in-service history of knee trauma.  The Veteran treated his knee pain and swelling with massage for 40 minutes in the morning, and took aspirin 2-3 times per day.  The Veteran reported that he experiences flare-ups, but the examiner did not record the Veteran's description of the impact of flare-ups.  The Veteran did not report use of an assistive device for his legs or knees, including compression sleeves.

The January 2014 VA examiner found that the Veteran's sole knee-related diagnosis was left knee degenerative joint disease and status-post ACL repair.  No right knee condition was diagnosed.  No restriction in range of motion or pain on motion was found for either knee, and no functional loss was found on repetitive motion testing.  Pain or tenderness was found on palpation of the left knee, but not the right.  Strength and stability testing of the knees resulted in normal findings.  January 2014 x-ray imaging of the right knee was unremarkable, while imaging of the left knee showed status-post ACL repair and early degenerative joint disease.

The January 2014 VA examiner found that the Veteran's knee pain was attributable to degenerative joint disease, and not a chronic undiagnosed illness.  In the examiner's view, x-ray findings showed findings consistent with disease with clear etiology.  Further, the examiner indicated that the condition of the Veteran's "knees" was related to his current work and trauma unrelated to military service.

However, the January 2014 VA examiner's opinion emphasized that objective evidence only supported a finding that the Veteran had a current disability in his left knee.  Per the examiner, no objective findings on examination or imaging supported the existence of a right knee disability, and no diagnosis for the Veteran's right knee condition was reached.

The Veteran claims entitlement to service connection for his right knee condition under 38 C.F.R. § 3.317, as well as direct service connection.  His qualifying service in Southwest Asia is established, and the Board credits his report that right knee pain began during his military service.  In a § 3.317 claim, there is no need to establish a nexus between the Veteran's current symptoms and military service, provided that he currently has a qualifying chronic disability, with no diagnosis established to explain the Veteran's complaints.  See Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Statements from the Veteran can serve as objective indications of current symptoms, so long as the Veteran's symptoms are capable of lay observation.  See Gutierrez at 9-10; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's reported right knee symptoms are pain, stiffness, and swelling; the Board finds that the Veteran is competent to report these symptoms.  Moreover, the Veteran's report of intermittent or occasional bilateral knee pain has been consistent throughout the period on appeal.  The reported severity of the condition has varied over time; the Veteran reported less frequent swelling and pain at his May 2010 VA joint examination than in his June 2012 substantive appeal or on examination in January 2014.  However, the Board finds that the Veteran's consistent report of bilateral knee pain is credible.  Although objective evidence of pain has not been observed on examination, the Veteran has credibly explained that his pain and swelling occur primarily in the morning, and are not consistent.

The VA examination report of January 2014 attributed the Veteran's left knee pain to a known diagnosis: degenerative joint disease.  However, neither the May 2010 nor the January 2014 VA examinations diagnosed the Veteran with a disorder of the right knee.  The January 2014 examiner did note that "overuse of joints may lead to tendonitis."  However, the examiner did not diagnose the Veteran with tendonitis in either knee.  Further, the use of the word "may" suggests that this discussion is speculative or hypothetical, rather than a clinical diagnosis.  See VAOPGCPREC 8-98 (August 3, 1998).  The Board concludes that the Veteran's right knee condition is not attributable to a known clinical diagnosis.  Insofar as this condition manifested in service, the Board need not consider the question of whether or not the Veteran's right knee condition has become manifest to a degree of 10 percent or more.  See 38 C.F.R. § 3.317(a)(3).

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim to service connection for the Veteran's right knee.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The Veteran qualifies as a Persian Gulf veteran and has presented with chronic joint pain (right knee pain), which is not attributable to a known clinical diagnosis.  This symptomatology was first manifest during the Veteran's service in the Southwest Asia Theater of operations, and has persisted for longer than six months.  Therefore, service connection for this condition is warranted as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.


ORDER

Service connection for a right knee disability is granted.


REMAND

In its December 2013 remand order, the Board instructed the RO to obtain a VA examination to assess the Veteran's complaints of elbow, knee, and Achilles tendon pain.  As discussed above, the Veteran was afforded a new VA examination in January 2014.  The VA examiner concluded that the Veteran's left knee pain was attributable to degenerative joint disease, a known clinical diagnosis.  Degenerative joint disease of the left knee, in turn, was attributed to the Veteran's current work, and to trauma not related to service.

However, although the VA examiner indicated that the Veteran reported the onset of bilateral knee pain during Operation Desert Storm, the examiner also reported that the Veteran "has had no [knee] injury listed in the military service," and "had no history of trauma to knees in service."

In fact, a June 1989 in-service treatment record indicates that the Veteran presented with complaints of left knee pain, which had persisted for two and a half weeks.  The Veteran reported pain and tightness after running.  Direct trauma to the knee was denied.  On examination, the Veteran had a full range of motion, but tenderness and a small amount of deformity were observed.  The Veteran was seen again for treatment of left knee pain in late August 1989; the Veteran explained that he had injured his knee while running, and the pain had persisted for three and a half months.  On examination, swelling and deformity were not observed, but tenderness was found.

Insofar as the January 2014 examination appears to indicate that the Veteran's service treatment records show no signs of left knee injury, the examination report is materially inaccurate, and therefore inadequate.  See Barr v. Nicholson, 21 Vet App 303, 311 (2007) (once VA undertakes to provide an examination, it must provide an adequate one); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual background is of little probative value).  The provision of an inadequate VA examination does not constitute substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Further, outstanding records that may pertain to the Veteran's left knee condition must be associated with the claims file, if available.  The May 2010 and January 2014 VA examination reports indicate that the Veteran underwent left knee ACL repair in 2005.  Records of treatment notes leading to the Veteran's surgery have not been associated with the claims file.  Therefore, the Veteran should be asked to identify these records, and efforts should be made to obtain them on remand.

While on remand, any other pertinent VA or non-VA records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA
and non-VA health-care providers who have treated or examined him for his left knee condition, including records of his 2005 ACL repair.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After all records requested above have been obtained, schedule the Veteran for a VA examination to determine the etiology of the Veteran's left knee condition.  The Veteran's VA claims file must be made available to the examiner for review in connection with the examination, and the examiner must specify that the claims file has been reviewed.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's current left knee disability is causally related to his active service or any incident therein.  

The examiner should comment on the in service treatment of the left knee in June 1989 and August 1989.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, complete any additional development warranted, and readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


